DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because the shading, lines, and characters in the figures, particularly figures 12-73, prevent clear reading.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next action. The objection to the drawings will not be held in abeyance.
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this action.
Patent/Citation
Patentee/Author
United States Patent 4,282,745
Burr
United States Patent 4,343,766
Sisti et al.
United States Patent 7,765,881
Miller et al.
United States Patent 8,701,510
Gudmundsson
United States Patent 8,935,965
Selbig et al.
Japanese Patent Application Publication 2008051620
Naohito et al.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Selbig et al. in view of Sisti et al., Miller et al., and Gudmundsson.
With regard to claims 1, 2, and 10 Selbig et al. teach a wastewater sampling device as shown and describe relative to the figures.  The sampling device has a sampling tube assembly (reference item 108) connected to an autosampler (reference item 802).  As seen in figure 5 a first end of the sampling tube is positioned within/in fluid communication with a wastewater source.  Another end; i.e., a second end of the sampling tube is in fluid communication with one or more sample chambers.  A programmable logic control (PLC) (reference item 804); i.e., a system controller is used to control the operation of the sampling device.  See column 6 (lines 30-68) through column 7 (lines 1-16).
Selbig et al. teach a wastewater sampling device having a sampling tube with a second end that is to be in fluid communication with one or more sample chambers (collect a stormwater-quality sample and deposit it in one or more sample containers).  Furthermore, Selbig et al. teach pivot the first end of the sampling tube into and out of the wastewater that will be sampled.  Selbig et al. do not mention a pivoting the second end and where the sample container has an arcuate surface.  Sisti et al. teach a container with an arcuate surface (reference item 50).  Furthermore, a sampling tube (reference item 16) is mounted on a pivot (reference item 34) such that it can rotate into and out of the container such that its tip can be at a constant distance from the arcuate surface (a rotation of the point of needle 16 along a centered-arc trajectory which leads said point into the trough 48). While the tip of the needle is in the container Sisti et al. states that washing is accomplished "with methods known in themselves."  Official notice is hereby taken that known washing of needles includes a dispensing of the residual sample in order to avoid cross-contamination.
	Selbig et al. teach that the sampling system will withdraw samples via the sampling tube and intake orifice (reference item 140).  This would require some form of vacuum to withdrawn the samples.  Furthermore, from Miller et al. it is known to have a sampling device as shown in figure 1 where a controller (reference item 14) operates a vacuum/pressure pump (reference item 8) in order to withdraw samples via a tube (reference item 3) into a sample container (reference item 2).  Additionally, Miller et al. teach that pinch valves (reference item 5) are known to be located on the bottom of a sample container.  The pinch valve is coupled to the controller so that it can be selectively open and closed.
Selbig et al. do not teach obtaining an oversample volume.  However, from Gudmundsson it is known to obtain an oversample volume within a sample chamber (reference item 2).  Furthermore, Gudmundsson teaches that the oversample is reduced until a desired sample amount remains.  See, for example, column 7 (lines 41-55).  
	It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Selbig et al. with the teachings of Burr, Miller et al., and Gudmundsson in order to operate a wastewater sampler so that an oversample is received in a sample container (via a sampling tube) and then subsequently discharging the excess sample back to the source (via the sample tube) so that a desired sample volume can be obtained.   
With regard to claim 5 the vacuum/pressure pump will be terminated upon receiving sufficient sample.
With regard to claim 6 Miller et al. teach the use of a balance/load cell (reference item 11) able to measure the mass/weight of the collected sample.  Miller et al. teach that the balance "provide a measuring means whereby the sample mass is determined in real-time during sample acquisition", and "vacuum lift technology is coupled with a real-time measurement and adaptive feedback to ensure accurate and repeatable sample sizes."  
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Selbig et al., Sisti et al., Miller et al., and Gudmundsson as applied to claims 1 or 10 above, and further in view of Burr.
Selbig et al. teach a wastewater sampling device having a sampling tube with a second end that is to be in fluid communication with one or more sample chambers (collect a stormwater-quality sample and deposit it in one or more sample containers).   Selbig et al. do not teach a temperature control device for maintaining samples at a constant temperature.  However, from Burr it is known to have a plurality of containers (reference item 1) is a temperature-controlled environment (reference item 2).
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Selbig et al., Sisti et al., Miller et al., and Gudmundsson with the teachings of Burr in order to maintain the one or more sample containers at a desired temperature so that the results of the analysis of each water samples can be directly compared to each other and/or to previous samples.
Claims 7-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Selbig et al., Sisti et al., Miller et al., and Gudmundsson as applied to claims 1 or 10 above, and further in view of Naohito et al.
Selbig et al. teach a wastewater sampling device having a sampling tube with a second end that is to be in fluid communication with one or more sample chambers (collect a stormwater-quality sample and deposit it in one or more sample containers).   Selbig et al. do not teach a using a flow rate in order to obtain a desired sample size.  Naohito et al. teach that a known sample size can be obtained using the flow rate ("According to the present invention, the time required or required to supply a predetermined amount of sample into the sample container by the supply pump is obtained, and the flow rate of the supply pump is controlled based on the information on the obtained supply time").
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of Selbig et al., Sisti et al., Miller et al., and Gudmundsson with the teachings of Naohito et al. in order to use a flow rate and time in order to obtain a desired sample size the one or more sample containers where the flow rate/time can serve to validate the mass of the sample obtained by the balance from Miller et al. and/or serve as a backup means to ensure a correct sample size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to schedule interviews using the USPTO's Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system go to https://ppair-my.uspto.gov/pair/PrivatePair. Contact the Electronic Business Center (EBC) toll-free at 866-217-9197 if there are questions on accessing Private PAIR.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856